Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using birds for positioning of streamers, does not reasonably provide enablement for birds being “associated with a constant velocity and a constant acceleration”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these The specification is non-enabling as to how the steerable birds are also used to provide “a constant velocity and constant acceleration” association.


5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 11, lines 6-7, the phrase “wherein a dynamic model wherein each streamer” is vague and indefinite.  Further, the specific structure for “a dynamic model” and “a Kalman filter” is unclear.
	In claim 15, there is no antecedent for “the physical components of the system” in claim 11.
	In claim 19, there is no antecedent for “pair of coordinate systems” in claim 11.
	In claim 20, there is no antecedent for “the geodetic coordinates” in claim 11.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al (‘223) in view of Tveide et al (‘657) and the IEEE article to Harashima et al.
Norton et al discloses a positioning system for marine seismic surveying. The system includes a towing vessel (100), a source array (70, 72), and a receiver array with several streamers (10, 12, 14), each streamer including positioning sensors (compasses) and several seismic receivers (hydrophones).  Further, Norton et al discloses Kalman filtering using the positioning sensors to determine the geodetic positions the receivers (hydrophones) along the streamer cables.
Per claim 1, Norton et al does not disclose (a) that each streamer includes at least three birds, and (b) a dynamic model wherein each streamer is represented by a fitted B-spline curve which is used with the positioning sensors and Kalman filter to provide a geodetic position of the seismic receivers.
Per difference (a), Tveide et al teaches that it is well known to use birds distributed along the length of streamers to remotely and accurately control the positioning of towed streamers such that it would have been obvious to one of ordinary skill in the art to use such birds along the streamers of Norton et al to therefore accurately position the Norton et al streamers while towed.
Per difference (b), Harashima et al teaches that dynamic modeling using fitted B-spline curves, in addition to initial locations and Kalman filters, are efficiently used to locate the positions of “knot locations” and reduce the dimensionality of Kalman filter algorithms.  Therefore, in view of Harashima et al, it would have been obvious to one of ordinary skill in the art (seismic streamer positioning, computer processing using curves and surfaces) to modify Norton et al using a dynamic model wherein each streamer is 
Per claim 12, the “at most four subsequent birds” is a matter of design choice and obvious to one of ordinary skill in the art.
Per claim 13, see the positioning sensors of Norton et al.
Per claim 14, see Norton et al, col. 2, lines 65-67.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl